DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/918,246 is responsive to the communication filed 12/07/2021//2021, in response to the Non-Final Rejection of 09/16/2021. Claims 1, 5, 9 and 10 have amended. Claims 1-10 have been submitted for examination and are pending.

Response to Arguments
3.    The information disclosure statement (IDS) was submitted on 11/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4.	In response to communication filed on 12/07//2021, the claim interpretation under 35 USC 112(f) with respect to claims 9 and 10, claim rejection under 35 USC 101 with respect to claims 1-10 have been withdrawn in view of the amendment and remarks.
5. 	Applicant’s remarks, see pages 6-8, with respect to the amendment and argument have been fully considered and are persuasive.  There are no issue(s) remaining.

Allowable Subject Matter
6.	Claims 1-10 are allowed.

Reasons for Allowance
7.	The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: The claims are drawn to an encoding method in video encoder, comprising: a compression encoding process of performing compression on input image data to produce data stream, the compression encoding process including performing a sample adaptive offset (SAO) process prior to producing the data steam, wherein the SAO process includes: a counting process of dividing a gray-scale range of pixels of a coding unit block into a plurality of classes each having a predetermined number of gray-scale levels, and counting a number of pixels belonging to each of the plurality of classes; a Class addition process of selecting top n classes (n: an integer greater than or equal to 1) having a largest number of counted pixels, and adding offset values to pixel values of pixels belonging to the n selected classes; and a first signaling process of signaling SAO parameters including the added offset values. The prior art fails to explicitly disclose, suggest or teach the combination of the limitations as recited above, when considered as a whole. The combination of above limitations as presented distinguish the independent claims over the prior art(s), rendering it for allowance. No strong motivation is found to combine the prior arts of the record to teach the combination of said limitations.

	Most Pertinent Prior Art(s):

Chong et al. (US 2013/0114674A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ON S MUNG/Primary Examiner, Art Unit 2486